Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Response to Amendment
The amendment filed November 30, 2021 has been entered.  Claims 12, 21, 27 are amended.  Claims 1-11, 14, 20, 22, 26 are canceled.  Claims 30-31 are new.  Currently, claims 12-13, 15-19, 21, 23-25 and 27-31 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed November 30, 2021, with respect to the rejection(s) of claim(s) 12-13, 15-19, 21, 23-25 and 27-31 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McGarraugh (US Pat 9,326,707), Thompson et al. (US Pat 10,194,808) and Stahmann (US PG Pub 2016/0374597).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 19, 21, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al. (US PG Pub 2018/0263511) in view of McGarraugh (US Pat 9,326,707), Friedman et al. (US PG Pub 2016/0256063) and Schindhelm et al. (US PG Pub 2014/0364758).
Regarding claims 12-13, 19, 21, 27, Burnes et al. discloses a medical system comprising an implanted first sensor (“implantable ECG or electrogram sensors” [0103]) configured to produce a first values (“ECG” [0084]); an implanted second sensor (“implantable chemical sensor”)  configured to produce a value for an analyte, wherein the analyte is an electrolyte (“potassium or other electrolyte 
Regarding claim 30, Burnes et al. in view of Schindhelm does not expressly disclose details of the response time of the first sensor, such as being from 1 second to 5 minutes.  However, Schindhelm does teach the device senses medical parameters at a high resolution mode ([0089]), where the medical parameter is sensed at a high frequency ([0057]).  It would have been obvious to one of ordinary skill in the art to try a response time at a range of 1 second to 5 minutes since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and such a modification involves only routine skill in the art, would not appear to alter the operation of the device and the results of such a modification would be reasonably predictable.  

Claims 17-18, 25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al. (US PG Pub 2018/0263511) in view of McGarraugh (US Pat 9,326,707), Friedman et al. (US PG Pub 2016/0256063) and Schindhelm et al. (US PG Pub 2014/0364758) as applied to claims 12-13, 19, 21, 27, 30 above, and further in view of Thompson et al. (US Pat 10,194,808).
Regarding claims 17-18, 25, 28-29, Burnes et al. does not expressly disclose the details of how errors or malfunctions are determined. Thompson et al. teaches a medical system comprising a multiple sensors for measuring hemodynamic values, where a blended analyte value from multiple sensor .

Claims 15-16 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al. (US PG Pub 2018/0263511) in view of McGarraugh (US Pat 9,326,707), Friedman et al. (US PG Pub 2016/0256063) and Schindhelm et al. (US PG Pub 2014/0364758) as applied to claims 12-13, 19, 21, 27, 30 above, and further in view of Heikenfeld et al. (US PG Pub 2018/0153451).
Regarding claims 15-16, 23-24 Burnes et al. does not expressly disclose data from the first sensor is used for trend analysis of data from the second sensor, or data from the second sensor is used for trend analysis of data from the first sensor. Heikenfeld et al. teaches a system of detecting analyte parameters (“glucose”) using a plurality of sensors, and using the sensed data to generate trended information ([0102]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Burnes et al. with the teachings of generating trended information using a plurality of analyte sensors as taught by Heikenfeld et al. in order to more easily determine when there is a sharp change in analyte concentration ([0102]).

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnes et al. (US PG Pub 2018/0263511) in view of McGarraugh (US Pat 9,326,707), Friedman et al. (US PG Pub 2016/0256063) and Schindhelm et al. (US PG Pub 2014/0364758) as applied to claims 12-13, 19, 21, 27, 30 above, and further in view of Stahmann (US PG Pub 2016/0374597).
Regarding claim 31, Burnes et al. does not expressly disclose the chemical sensor comprises an optical chemical sensor, and wherein the chemical sensor is configured to detect an analyte of interest from the in vivo environment that has diffused into the optical chemical sensor and caused a detectable change in the optical properties of the chemical sensor.  Stahmann teaches it is known in the art to use an optical chemical sensor to detect analytes of interest such as potassium ([0079]) from the in vivo environment in the manner as claimed ([0071]).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify and substitute the chemical sensor of Burnes et al. with the optical chemical sensor as taught by Stahmann as these two chemical sensors were art-recognized equivalents, and such a substitution involves only routine skill in the art and, would not appear to alter the operation of the device and the results of such a substitution would be reasonably predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/ERICA S LEE/Primary Examiner, Art Unit 3792